DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/24/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Claim Objections
Claims 2, 6-8, 12, and 15 are objected to because of the following informalities:

Please correct the aforementioned claims as follows:

2. The method according to claim 1, wherein the at least one associated risk-related parameter of the at least one the at least one association is a probability parameter and/or a damage parameter.

6. The method according to claim 5, wherein a test priority number is a product of the probability parameter, the damage parameter and the test effectiveness parameter.

7. The method according to claim 1, further comprising:
instantiating the at least one risk element, the at least one test element and the at least one objective element to generate respective risk instances, test instances, 
storing the generated respective test instances, the generated respective objective instances and objective in the computer-readable storage medium.

8. The method according to claim 7, wherein instantiating the elements comprises:
constructing the risk instances, the test instances and the objective instances as objects from classes representing the at least one risk element, the at least one test element and the at least one objective element; or
generating the risk instances, the test instances and the objective instances as database entries from database content specifying the at least one risk element, the at least one test element and the at least one objective element.

12. The method according to claim 9, wherein the at least one associated risk-related parameter of the stored meta-model is increased or decreased 

15. The system according to claim 14, wherein the system further comprises a processor, configured to:
instantiate the at least one risk element, the at least one test element and the at least one objective element to generate respective risk instances, test instances and objective instances specifying a technical system
store the generated respective risk instances, the generated respective test instances and objective in the computer-readable storage medium.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 3 recites the limitation "the one or more associated risk-related parameters of the risk element and/or according association" in page 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the damage parameter" in page 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the probability parameter" in page 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the one or more associated risk-related parameters of the at least one test element and/or according at least one association" in page 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the test priority number" in page 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the probability parameter" in page 12.  There is insufficient antecedent basis for this limitation in the claim.

6 recites the limitation "damage parameter" in page 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "objective" in page 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the elements" in page 12.  It is unclear as to which of the claimed elements, per at least Claim 7, is being referred to.

Claim 15 recites the limitation "objective" in page 14.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claims 1-8 and 13-15 of the instant application are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1-11 of copending Application No. 16/688,798 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The following table illustrates the mapping of the claims between the applications with regards to statutory type double patenting:
16/688,798
16/751,230
(Claim) 1
(Claim) 1
2
2
3
3
4
4
5
5
6
6
7
7
8
8

9

10

11

12
9
13

14
11
15



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 14 recites a ‘computer-readable storage medium.’  Although a non-transitory computer readable storage medium is recited in the specification: page 6, lines 23-27, the claimed invention does not recite a non-transitory computer-readable storage medium.  Further, the remainder of the disclosure is silent as to whether or not a computer-readable storage medium includes or excludes non-statutory forms of media.  Thus, the broadest, reasonable interpretation of ‘computer-readable storage medium’ in view of the disclosure encompasses non-statutory subject matter that is unpatentable under 35 U.S.C. 101 (see MPEP 2106.03(I)).
The Examiner suggests amending the claim to recite a non-transitory computer-readable storage medium.

	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Claims 1, 13, and 14 recite:
storing a meta-model in a computer-readable storage medium, wherein:
the meta-model comprises at least one risk element, at least one test element and at least one objective element, and associations between the at least one risk element, the at least one test element, and the at least one objective element,
the at least one risk element is associated with one or more objective elements, and/or the at least one risk element is associated with one or more test elements, and
at least one element of the at least one risk element, the at least one test element, and the at least one objective element and/or at least one association has at least one associated risk-related parameter.
	The ‘storing’ limitation in # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting ‘a computer-readable storage medium’ (per Claims 1 and 14), ‘a computer readable hardware storage device’ (per Claim 13), ‘a processor’ (per Claim 13), and ‘a computer system’ (per Claim 13), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “storing” in the context of this claim encompasses a person generating a data model on paper and/or a dry-erase board.


	Claims 2-5 merely describe claimed parameter(s) as claimed in their respective independent and/or dependent claims.

	Claim 6 recites:
wherein the test priority number is a product of the probability parameter, damage parameter and the test effectiveness.
	Element # 2 above merely recites a math function of data claimed in Claim 5.

	Claims 7 and 15 recite:
instantiating the at least one risk element, the at least one test element and the at least one objective element to generate respective test instances, objective instances and objective instances specifying a technical system, by a processor; and
storing the generated respective test instances, objective instances and objective in the computer-readable storage medium.
	The ‘instantiating’ limitation in # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting ‘a computer-readable storage medium’ (per Claims 1 and 14), ‘a computer readable hardware storage device’ (per Claim 13), ‘a processor’ (per Claim 13), and ‘a computer 
	The ‘storing’ limitation in # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting ‘a computer-readable storage medium’ (per Claims 1 and 14), ‘a computer readable hardware storage device’ (per Claim 13), ‘a processor’ (per Claim 13), and ‘a computer system’ (per Claim 13), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “storing” in the context of this claim encompasses the person generating the risk, test, and objective instances and/or procedures on paper and/or a dry-erase board.

	Claim 8 recites:
	wherein instantiating the elements comprises:
constructing the risk instances, test instances and objective instances as objects from classes representing the at least one risk element, the at least one test element and the at least one objective element; or
generating the risk instances, test instances and objective instances as database entries from database content specifying the at least one risk element, the at least one test element and the at least one objective element.

	The ‘generating’ limitation in # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting ‘a computer-readable storage medium’ (per Claims 1 and 14), ‘a computer readable hardware storage device’ (per Claim 13), ‘a processor’ (per Claim 13), and ‘a computer system’ (per Claim 13), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “generating” in the context of this claim encompasses the person writing down risk, test, and objective objects and/or procedures in a table.

	Claim 9 recites:
updating the stored meta-model.
	The ‘updating’ limitation in # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but 

	Claims 10-12 merely describe claimed data associated with the model as claimed in their respective independent and/or dependent claims.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recite additional generic elements:
‘a computer-readable storage medium’ (per Claims 1 and 10),
‘a computer readable hardware storage device’ (per Claim 9),
‘a processor’ (per Claim 9), and
‘a computer system’ (per Claim 9)
	The generic elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception.  Accordingly, the generic elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93

	Accordingly, Claims 1-15 are patent ineligible under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Patent No. US 9,430,311 B2), hereinafter “Lee.”

With regards to Claim 1, Lee teaches:
a method for risk-based testing, the method comprising:
a. storing a meta-model (Fig. 1; col. 2, lines 64-67; and col. 3, lines 1-4; regarding, e.g., cause and effect map 100.) in a computer-readable storage medium (Fig. 4 and col. 7, lines 26-28.), wherein:
b. the meta-model comprises at least one risk element (Fig. 5B; col. 8, lines 35-67; and col. 9, lines 1-23; regarding, e.g., item[s] in the ‘Failure Mode’ column, e.g. Event 520.), at least one test element (Fig. 5B; col. 8, lines 35-67; and col. 9, lines 1-23; regarding, e.g., item[s] in the ‘Causes’ column.) and at least one objective element (Fig. 5B; col. 8, lines 35-67; and col. 9, lines 1-23; regarding, e.g., item[s] in the ‘Effects’ column.), and associations between the at least one risk element, the at least one test element, and the at least one objective element (Fig. 5B; col. 8, lines 35-67; and col. 9, lines 1-23.),
c. the at least one risk element is associated with one or more objective elements (Fig. 5B; col. 8, lines 35-67; and col. 9, lines 1-23.), and/or the at least one risk element is associated with one or more test elements (Fig. 5B; col. 8, lines 35-67; and col. 9, lines 1-23.), and
d. at least one element of the at least one risk element, the at least one test element, and the at least one objective element and/or at least one association has at least one associated risk-related parameter (Fig. 5B; col. 8, lines 35-67; col. 9, lines 1-23; Fig. 1; and col. 3, lines 22-35.).

With regards to Claim 2, Lee teaches the method of Claim 1 as referenced above.  Lee further teaches:
wherein the one or more associated risk-related parameters of the at least one objective element and/or according association is a probability parameter (Fig. 1 and col. 3, lines 22-35; regarding, e.g., an occurrence ranking.) and/or damage parameter (Fig. 1 and col. 3, lines 22-35; regarding, e.g., a severity ranking.).

With regards to Claim 3, Lee teaches the method of Claim 1 as referenced above.  Lee further teaches:
wherein the one or more associated risk-related parameters of the at least one risk element and/or according association is a test priority number (Fig. 1 and col. 3, lines 22-35; regarding, e.g., an RPN = S x O x D.) and/or an exposure parameter (Fig. 1 and col. 3, lines 22-35; regarding, e.g., an RPN = S x O.).

With regards to Claim 4, Lee teaches the method of Claim 3 as referenced above.  Lee further teaches:
wherein the exposure parameter is a product of the damage parameter and the probability parameter (Fig. 1 and col. 3, lines 22-35.).

With regards to Claim 5, Lee teaches the method of Claim 1 as referenced above.  Lee further teaches:
wherein the one or more associated risk-related parameters of the at least one test element and/or according at least one association is a test effectiveness parameter (Fig. 1 and col. 3, lines 22-35; regarding, e.g., a detection ranking.).


wherein the test priority number is a product of the probability parameter, damage parameter and the test effectiveness (Fig. 1 and col. 3, lines 22-35.).

With regards to Claim 7, Lee teaches the method of Claim 1 as referenced above.  Lee further teaches:
instantiating the at least one risk element, the at least one test element and the at least one objective element to generate respective test instances (Fig. 2A; Fig. 2B; col. 5, lines 13-67; and col. 6, lines 1-4.), objective instances (Fig. 2A; Fig. 2B; col. 5, lines 13-67; and col. 6, lines 1-4.) and objective instances (Fig. 2A; Fig. 2B; col. 5, lines 13-67; and col. 6, lines 1-4.) specifying a technical system (Fig. 2A; Fig. 2B; col. 5, lines 13-67; col. 6, lines 1-4; col. 2, lines 7-16; Fig. 1; and col. 3, lines 5-7.), by a processor (Fig. 6 and col. 9, lines 34-37.); and
storing the generated respective test instances, objective instances and objective in the computer-readable storage medium (Fig. 4 and col. 7, lines 26-28.).

With regards to Claim 8, Lee teaches the method of Claim 7 as referenced above.  Lee further teaches:
wherein instantiating the elements comprises:
constructing the risk instances, test instances and objective instances as objects from classes representing the at least one risk element, the at least one test element and the at least one objective element (Fig. 2A; Fig. 2B; col. 5, lines 13-67; col. 6, lines 1-4; Fig. 5B; col. 8, lines 35-67; and col. 9, lines 1-23.); or
generating the risk instances, test instances and objective instances as database entries from database content specifying the at least one risk element, the at least one test element and the at least one objective element (Fig. 2A; Fig. 2B; col. 5, lines 13-67; col. 6, lines 1-4; Fig. 4; col. 7, lines 51-58; Fig. 5B; col. 8, lines 35-67; and col. 9, lines 1-23.).

With regards to Claim 9, Lee teaches the method of Claim 1 as referenced above.  Lee further teaches:
updating the stored meta-model (Fig. 4; col. 6, lines 59-66; col. 7, lines 19-58; regarding, e.g., respective item[s] in the FMEA worksheet during a recalculation of the RPN; and Fig. 5B.).

With regards to Claim 10, Lee teaches the method of Claim 9 as referenced above.  Lee further teaches:
wherein the stored meta-model is extended with at least one second risk element, at least one second test element and/or at least one second objective element depending on at least one test result of risk-based testing (Fig. 4; Fig. 5B; and col. 7, lines 19-58.).

With regards to Claim 11, Lee teaches the method of Claim 9 as referenced above.  Lee further teaches:
wherein the at least one risk element, the at least one test element and/or the at least one objective element of the stored meta-model is adapted depending on at least one test result of risk-based testing (Fig. 4; Fig. 5B; and col. 7, lines 19-58.).

With regards to Claim 12, Lee teaches the method of Claim 9 as referenced above.  Lee further teaches:
wherein the at least one associated risk-related parameter of the stored meta-model is adapted depending on at least one test result of risk-based testing, in particular increased or decreased (Fig. 4; Fig. 5B; and col. 7, lines 19-58.  As interpreted by the Examiner, if the S, O, or D rankings change, then the resulting recalculated RPN must increase or decrease proportionately to the change.).

With regards to Claim 13, the method of Claim 1 performs the same steps as the product of Claim 13, and Claim 13 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Lee.

With regards to Claim 14, the method of Claim 1 performs the same steps as the system of Claim 14, and Claim 14 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 1 by the teachings of Lee.

With regards to Claim 15, Lee teaches the system of Claim 14 as referenced above.  The method of Claim 7 performs the same steps as the system of Claim 15, and 


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Johnson et al. (U.S. Patent No. US 6,909,994 B2); teaching a method for performing failure mode and effects analysis throughout the product life cycle.  The method comprises receiving incident data from a requestor.  The incident data includes a requestor product and a requestor fault mode.  A shared failure mode and effects analysis database is accessed and searched for an existing entry that includes the incident data.  The contents of the existing entry are transmitted to the requestor in response to locating an existing entry.
Noonan et al. (U.S. Patent No. US 7,197,427 B2); teaching risk based testing comprising defining a process or system to be tested, identifying a plurality of risks associated with the process or system, quantifying each of the risks with a risk value, defining a test plan for the process or system, the test plan including a number of test cases, wherein testing of the test cases is prioritized based on the risk value, and executing the test plan.
Becker (U.S. Patent No. US 7,865,333 B2); teaching a process for monitoring a machine, within the framework of a FMEA process for at 
Hofig (U.S. Patent No. US 9,483,342 B2); teaching a method for supporting failure mode and effects analysis including storing a meta-model in a computer-readable storage medium.  The meta-model includes generic parts of technical systems, generic failure modes, and associations between the generic parts and the generic failure modes.  The associations indicate, for each generic part, one or more generic failure modes associated with the generic part.  Each generic failure mode identifies a type of failure for a respective generic part.  A processor instantiates the generic parts and the generic failure modes to generate part instances and failure mode instances specifying a technical system.  The part instances and the failure mode instances are stored, such as in the computer-readable storage medium.


Inquiry Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114